Citation Nr: 0911441	
Decision Date: 03/27/09    Archive Date: 04/01/09	

DOCKET NO.  06-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from August 1968 to May 
1970.  For combat service in the Republic of Vietnam, he was 
awarded the Combat Infantryman Badge, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which granted service connection 
for PTSD and assigned a 30 percent evaluation.  The Veteran 
disagreed with the evaluation assigned.  The case is not 
ready for appellate review and must be remanded to the RO for 
additional evidentiary development via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran was granted service connection for PTSD in May 
2005 based upon his service records and a March 2005 VA 
psychiatric examination.  That examination report noted that 
the principal source of information was obtained from self 
report during the examination.  The VA Boston Health Care 
System electronic record did not contain any notes or 
information other than demographics.  The VA doctor completed 
his examination, assigned a diagnosis of PTSD related to 
service, and assessed a global assessment of functioning 
(GAF) score of 60.  The RO reasonably assigned a 30 percent 
evaluation reflective of moderate symptoms consistent with a 
GAF score of 60 in the May 2005 rating decision.  The Veteran 
disagreed with the assigned evaluation.  

In November 2005, a clinical coordinator with a Master's of 
Social Work reported his belief that the Veteran's level of 
symptoms exceeded his current 30 percent evaluation.  Two 
records of private psychiatric treatment from July and August 
2006 reflect multiple diagnoses of chronic PTSD, depression 
not otherwise specified, panic disorder without aggraphobia, 
obsessive-compulsive disorder (counting) and certain 
dependencies and assigned GAF scores of 41 and 42 reflective 
of considerably more serious symptoms than originally noted 
in the March 2005 VA examination.  

In January 2008, a patient advocate with the "Boston Vet 
Center" wrote a statement which also took issue with the 
initially assigned GAF score of 60 provided in the March 2005 
VA examination.  This "clinical coordinator" wrote his 
opinion that the findings of the Veteran's private 
psychiatrist from 2006 were much more accurately reflective 
of the Veteran's level of symptomatology, and wrote that he 
believed that the Veteran's symptoms were serious to severe 
and warranted a higher evaluation.

In February 2009, the representative wrote that if the Board 
was unable to assign a 100 percent schedular evaluation, they 
requested that the case be remanded for a current VA 
examination, since the only VA examination on file was now 
four years old.  The Board cannot assign a 100 percent 
schedular evaluation so the case will be remanded for the 
collection of all outstanding VA and/or private psychiatric 
treatment records to be followed by the conduct of a current 
VA psychiatric examination for the purpose of evaluating 
current level of psychiatric symptoms attributable to 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take action to collect 
all outstanding outpatient and/or 
inpatient records of the Veteran's 
treatment for psychiatric disability 
which are not already on file.  The RO 
should take action to discover where the 
Veteran receives any and all outpatient 
or inpatient treatment with VA and insure 
that all up-to-date records of such 
treatment are collected for inclusion in 
the claims folder.  The RO should also 
contact the Veteran for the purpose of 
having him provide either the actual 
records or properly completed releases so 
that all records of his private treatment 
for psychiatric disability may be 
collected for review, and this should 
include at a minimum all records of the 
Veteran's apparent ongoing treatment with 
a Dr. L. A. Mitchner, M.D., at the "BO 
MHC PSY MTCHNER 1972."  Any and all 
records obtained must be included in the 
claims folder.

2.  After completing the above 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination by a medical doctor (not 
psychologist).  The claims folder must be 
made available for review in conjunction 
with the examination.  The purpose of 
this examination is to carefully evaluate 
the Veteran's level of psychiatric 
disability for evaluation purposes.  This 
examination should include both current 
findings and assessment as well as a 
record review of the Veteran's ongoing 
care and treatment as reflected in the 
record.  The examination must include a 
complete multiaxial diagnosis with an 
assigned global assessment of functioning 
score, and a written explanation of the 
meaning and basis of that score.  The 
doctor should also include an assessment 
as to whether and to what extent the 
Veteran's ability to maintain any 
substantially gainful employment is 
affected by his service-connected PTSD, 
and include a discussion of the reasons 
and bases for this opinion.

3.  After completing the above 
development, the RO should again address 
the Veteran's claim for an initial 
evaluation in excess of 30 percent for 
service-connected PTSD.  If the decision 
is not to his and the representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested on this remand.  
The case should then be returned to the 
Board after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



